DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected or provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of U.S. Patent No. 10,950,162, 11,049,431, 11,062,638, 11,069,280, 11,158,232, 11,183,099, 11,189,214, 11,289,001, 11,289,003 and 17/505,216, 17/520,278, 17/704,734 in view of Takasumi et al. (US  2015/0009360 A1) or/and Ajito et al. (US 2010/0118047 A1), Kielhofner et al. (US 2018/0198754 A1), RFC4566 (SDP: Session Description Protocol, published in July 2006), Yoshimura et al. (US 2009/0116085 A1), Kachi (US 2013/0258147 A1) and Ok (US 2005/0190967 A1).
Independent Claims 1/19/20 claim(s): an at least four primary color system with a set of image data with two color channel, an image data converter including two link components to transport the two channel data in parallel, and a set of saturation data used to extend hue angles for the first and second channel data.  Claim 19 further recites including a set of Session Description Protocol parameters and the SDP parameters is modified based on image conversion.  Claim 20 further recites including an imager converter with a digital interface to encode/decode the set of image data and including at two white emitters having a different color temperature.
Above cited US patents and US Patent Applications claim similar above limitations with different combination with missing limitations can be found in above cited references (refer to 103 rejections below for detail teachings and motivation to combine). Due to the size of rejection, the Examiner does not list side by side comparison.  Applicant is encouraged to contact the Examiner if there is any concern or question.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 recites the limitation "the display device" in line 15 and 16 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1) and Takasumi et al. (US  2015/0009360 A1).
Regarding Claim 1, Ohsawa discloses a system for converting a primary color system for display ([0027]: a color reproduction system including a multi-primary-color display), comprising: 
a set of image data (Fig.3/94: C1-C4 data), wherein the set of image data includes a first set of color channel data and a second set of color channel data (Fig.3: notice the C1-C4 data are sent to output board 7 and 8 through two sets of color channel.  Also notice in Fig.4, C1-C4 are output through two sets of color channel); 
an image data converter (Fig.4 and [0062]: color conversion unit 6); 
wherein the set of image data further includes primary color data for at least four primary color values (Fig.7:C1-C4 and Fig.13: C1-C6); 
wherein the image data converter is operable to convert the set of image data (Fig.5 and 12).
Ohsawa fails to disclose wherein the image data converter includes a first link component and a second link component and wherein the first link component is operable to transport the first set of color channel data and wherein the second link component is operable to transport the second set of color channel data in parallel with the first link component to create a combined set of image data for display on a display device.
However Ajito discloses including wherein the image data converter includes a first link component and a second link component and wherein the first link component is operable to transport the first set of color channel data and wherein the second link component is operable to transport the second set of color channel data in parallel with the first link component to create a combined set of image data for display on a display device (Fig.3: notice C1-C3 and C4-C6 are parallelly transmitted to multispectral image color reproduction device 31, see [0074].  Also see [0071]: As such, by outputting the encoded 3 primary color signals (C1, C2, C3) and the synthesized signals (C4, C5, C6, …) of the encoded orthogonal component signals and the base vectors for restoration through individual pathways, it is possible to use an existing 3 primary color transmission system to transmit a multispectral image through a plurality of channels (2 channels) in parallel).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ajito into Ohsawa in order to receive a multispectral image for transmission and recording processed by the multispectral image processing device 1 in the embodiment 1 mentioned above with the multispectral color reproduction device 31 and display it on the multi primary color monitor 32 with high-accuracy color reproduction as taught by Ajito ([0087]).

    PNG
    media_image1.png
    314
    626
    media_image1.png
    Greyscale

Ohsawa modified by Ajito fails to disclose a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data.
However Takasumi discloses a POSITA before the effective filing date of the claimed invention had known It is possible to adjust hue by moving the pointer 15 clockwise in a circumferential direction of FIG. 3 so as to display blue, magenta, red, yellow, green, and cyan ([0048] and fig.3: notice the circumferential direction 18 wherein the saturation is maintained).  

    PNG
    media_image2.png
    364
    396
    media_image2.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Takasumi int that of Ohsawa and to add the limitation of using a set of saturation data to extend a set of hue angles for the first and second set of color channel data and to include a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend (Note: the specification fails to define what extending a set of hue angles means.  Therefore the Examiner interprets the phrase of extend a set of hue angles as offer a new set of hue angles according to broadest interpretation) a set of hue angles for the first set of color channel data and the second set of color channel data in order to carry out creative color representation as taught by Takasumi ([0005]).

Regarding Claim 2, Ohsawa further discloses wherein the display device is operable to display the primary color system based on the set of image data, wherein the primary color system displayed on the display device is based on the set of image data (Fig.1).

    PNG
    media_image3.png
    243
    391
    media_image3.png
    Greyscale


Regarding Claims 3-11, Ohsawa discloses before the effective filing date of the claimed invention a multi-primary-color display had already been known (Abstract).  The Examiner takes Official Notice that a 12-primary-color laser display had been known to a POSITA.  Since it needs only a routine skill for a POSITA to find lasers with wavelength spread with available visible wavelengths from blue to red, it would have been obvious for a skill person before the effective filing date of the claimed invention to include the limitations of Claims 3-14 since the wavelengths cited in Claims 3-14 are fall into blue (around 400nm) to red (around 670nm) or can be generated by combining light generated by those available visible lasers.

Regarding Claim 15, Ohsawa discloses wherein the first set of color channel data is converted by the first link component and the second set of color channel data is converted by the second link component, and wherein the first set of color channel data and the second set of color channel data are combined to form the set of image data for display on the display device (Fig.1: notice the displaying image is the combination of two sets of color channel data).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1) and Takasumi et al. (US  2015/0009360 A1) as applied to Claim 1 above, and further in view of Xi et al. (US 2015/0123083 A1).
Regarding Claim 12, Ohsawa as modified fails to disclose wherein the at least four primary color values include at least two white primaries corresponding to at least two white emitters, wherein the at least two white emitters each have a different color temperature.
However Xi discloses a display panel 50 which utilizes dual W-RGB algorithm ([0046).  Xi discloses A display panel has first and second unit regions staggered to each other and includes a pixel array layer and a color filter layer. The pixel array layer includes white organic light emitting units generating a white light. The color filter layer includes red, green and blue filter patterns and first and second white filter patterns. A first white light CIE color coordinate of the white light passing through the first white filter patterns is different from a second white light CIE color coordinate of the white light passing through the second white filter patterns. Each first unit region has one red filter pattern, one green filter pattern, one blue filter pattern, and one first white filter pattern disposed therein, and each second unit region has one red filter pattern, one green filter pattern, one blue filter pattern, and one second white filter pattern disposed therein (Abstract and see Fig.5).

    PNG
    media_image4.png
    357
    505
    media_image4.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Xi into that of Ohsawa as modified and to wherein the at least four primary color values include at least two white primaries corresponding to at least two white emitters, wherein the at least two white emitters each have a different color temperature in order to take advantage such as having resolution that does not sacrifice any color, correct color, high light color stability, high image brightness, low power, low total current, low current density, and so on as taught by Xi ([0046]).

Regarding Claim 13, Xi further discloses the preferable material of the first white filter patterns W1 includes transparent material, and the preferable material of the second white filter patterns W2 includes yellow light absorbing material (namely, the material which appears as light blue and the chromaticity would shift toward the high color temperature direction) ([0026]).  Therefore it would have been obvious to a POSITA to add the limitation of wherein the at least two white emitters include a D65 white emitter, a D60 white emitter, a D45 white emitter, a D27 white emitter, and/or a D25 white emitter.  Since D60, D65 are towards blue and D25, D27 and D45 are regular indoor light or natural day light temperature.  The same reason to combine as taught in Claim 12 is incorporated herein.

Regarding Claim 14, Xi further discloses the preferable material of the first white filter patterns W1 includes transparent material, and the preferable material of the second white filter patterns W2 includes yellow light absorbing material (namely, the material which appears as light blue and the chromaticity would shift toward the high color temperature direction) ([0026]).  Therefore it would have been obvious to a POSITA to add the limitation of wherein the at least two white emitters include a mid-Kelvin white emitter, and wherein the mid-Kelvin white emitter is modified to include a green bias since green biased mi-kelvin consumes less power consumption and have higher temperature than D25 or D27.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1) and Takasumi et al. (US  2015/0009360 A1) as applied to Claim 1 above, and further in view of Yoshimura et al. (US 2009/0116085 A1).
Regarding Claim 16, Ohsawa as modified fails to explicitly discloses further including a standardized transport format, wherein the first link component includes a first standardized transport format link and wherein the second link component includes a second standardized transport format link, wherein the standardized transport format is operable to receive the first set of color channel data and the second set of color channel data using the first standardized transport format link and the second standardized transport format link, and wherein the first standardized transport format link and the second standardized transport format link are operable to combine the first set of color channel data and the second set of color channel data into the combined set of image data.
However Yoshimura discloses using dual-link SDI to transmit 6-primary color signals ([0007]: The 6-primary color signal processing and converting block 1 has two signal transmission routes for the DLP projectors 8A, 8B. In accordance with one route, dual-linked SDI signals from a decoder 2 are once stored in an output memory unit 3 and directly supplied to the DLP projectors 8A, 8B as they are in the form of TMDS (Transition Minimized Differential Signaling). In accordance with another route, the dual-linked SDI signals stored in the output memory unit 3 are once formatted by a format converter 4 and successively converted to 6-primary colors by a 3-6 color conversion unit 5. Then, the so-converted SDI signals are supplied to the DLP projectors 8A, 8B).

    PNG
    media_image5.png
    411
    644
    media_image5.png
    Greyscale

A skilled person before the effective filing date of the claimed invention would have recognized that SDI stands for serial digital interface which is standardized in SMPTE (The Society of Motion Picture and Television Engineers).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Yoshimura and to include the limitation of including a standardized transport format, wherein the first link component includes a first standardized transport format link and wherein the second link component includes a second standardized transport format link, wherein the standardized transport format is operable to receive the first set of color channel data and the second set of color channel data using the first standardized transport format link and the second standardized transport format link, and wherein the first standardized transport format link and the second standardized transport format link are operable to combine the first set of color channel data and the second set of color channel data into the combined set of image data in order to display a 6-primary color image on a screen as shown in Fig.1 of Yoshimura.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1) and Takasumi et al. (US  2015/0009360 A1) as applied to Claim 1 above, and further in view of Kachi (US 2013/0258147 A1).
Regarding Claim 17, Ohsawa as modified fails to explicitly disclose further including at least one electronic luminance component, wherein the at least one electronic luminance component is not calculated within the display device.
However Kachi discloses, before the effective filing date of the claimed invention, a POSITA had known to convert moving image data obtained by the image pickup element of the Bayer structure into a luminance signal and a color difference signal and transmits the signals according to the HD-SDI standard ([0005]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kachi into that of Ohsawa as modified and to at least one electronic luminance component, wherein the at least one electronic luminance component is not calculated (received from image source) within the display device in order to transmit image data according to SDI standard.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1) and Takasumi et al. (US  2015/0009360 A1) as applied to Claim 1 above, and further in view of Ok (US 2005/0190967 A1).
Regarding Claim 18, Ohsawa modified by Ajito and Takasumi fails to explicitly recite wherein the at least four primary color values include a magenta primary, wherein the magenta primary is derived from the set of image data, and wherein the magenta primary is not defined as a wavelength.
However a skilled person would have known that magenta is a mix of red and blue.  Ok discloses a color conversion method, including: extracting a CMY signal having cyan (C), magenta (M), and yellow (Y) color components from an input RGB signal having red (R), green (G), and a blue (B) color components by linearly combining the input R, G, and B color components ([0035]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ok into that of Ohsawa as modified and to wherein the at least four primary color values include a magenta primary, wherein the magenta primary is derived from the set of image data, and wherein the magenta primary is not defined as a wavelength so that a dynamic range of the color components is within a specified range by using a simple algorithm as taught by Ok ([0003]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1), Takasumi et al. (US  2015/0009360 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006).
Regarding Claim 19, Claim 19 recites similar limitations of Claim 1, therefore all the rejections to Claim 1 is applied to Claim 19.
Ohsawa modified by Ajito and Takasumi fails to disclose additional limitations of a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and wherein once the set of image data has been converted by the image data converter, the set of SDP parameters is modified based on the conversion.
But Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ), wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Ohsawa as modified and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since it is a published protocol supporting multimedia streaming.
Ohsawa as modified above fails to explicitly disclose wherein once the set of image data has been converted by the image data converter, the set of SDP parameters is modified based on the conversion.
However, RFC4566 discloses Session Description Protocol includes media and transport information, which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Ohsawa as modified and to add the limitation of wherein once the set of image data has been converted by the image data converter, the set of SDP parameters is modified based on the conversion in order to conform SPD protocol and correctly reflect the media being transmitted.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Ajito et al. (US 2010/0118047 A1), Takasumi et al. (US  2015/0009360 A1), Yoshimura et al. (US 2009/0116085 A1) and Xi et al. (US 2015/0123083 A1).
Regarding Claim 20, Claim 20 recites similar limitations of Claim 1, therefore all the rejections to Claim 1 is applied to Claim 20.
Ohsawa as modified fails to disclose additional limitations of wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data.
However Yoshimura discloses using dual-link SDI to transmit 6-primary color signals ([0007]: The 6-primary color signal processing and converting block 1 has two signal transmission routes for the DLP projectors 8A, 8B. In accordance with one route, dual-linked SDI signals from a decoder 2 are once stored in an output memory unit 3 and directly supplied to the DLP projectors 8A, 8B as they are in the form of TMDS (Transition Minimized Differential Signaling). In accordance with another route, the dual-linked SDI signals stored in the output memory unit 3 are once formatted by a format converter 4 and successively converted to 6-primary colors by a 3-6 color conversion unit 5. Then, the so-converted SDI signals are supplied to the DLP projectors 8A, 8B).
A skilled person before the effective filing date of the claimed invention would have recognized that SDI stands for serial digital interface which is standardized in SMPTE (The Society of Motion Picture and Television Engineers) and images data are usually output by imaging processing unit in parallel data format.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshimura into that of Ohsawa as modified and to include a digital interface, wherein the digital interface is operable to encode and decode the set of image data in order to perform parallel to serial and serial to parallel conversion (encode/decode) to transmit data between source and target units.
Ohsawa modified by Ajito, Takasumi and Yoshimura further fails to disclose wherein the at least four primary color values include at least two white primaries corresponding to at least two white emitters, wherein the at least two white emitters each have a different color temperature. 
However Xi discloses a display panel 50 which utilizes dual W-RGB algorithm ([0046).  Xi discloses A display panel has first and second unit regions staggered to each other and includes a pixel array layer and a color filter layer. The pixel array layer includes white organic light emitting units generating a white light. The color filter layer includes red, green and blue filter patterns and first and second white filter patterns. A first white light CIE color coordinate of the white light passing through the first white filter patterns is different from a second white light CIE color coordinate of the white light passing through the second white filter patterns. Each first unit region has one red filter pattern, one green filter pattern, one blue filter pattern, and one first white filter pattern disposed therein, and each second unit region has one red filter pattern, one green filter pattern, one blue filter pattern, and one second white filter pattern disposed therein (Abstract and see Fig.5).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Xi into that of Ohsawa as modified and to wherein the at least four primary color values include at least two white primaries corresponding to at least two white emitters, wherein the at least two white emitters each have a different color temperature in order to take such as having resolution that does not sacrifice any color, correct color, high light color stability, high image brightness, low power, low total current, low current density, and so on as taught by Xi ([0046]).
     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (Studies on different primaries for a nearly-ultimate gamut in a laser display, Optics Express, vol.36, no. 18, 3 Sept 2018) discloses 3-12 primary-color-laser display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613